     Case 8:21-cv-00403-JVS-ADS Document
                                      NO1 FEE
                                           Filed 03/02/21 Page 1 of 20 Page ID #:1

                                                                              MAR - 2 2021

 1   LESLIE J. HUGHES
                                                                                   RS


     HughesLJ@sec.gov
 2   SECURITIES AND EXCHANGE COMMISSION
     1961 Stout Street, Suite 1700
 3   Denver, Colorado 80294-1961
     Telephone: (303) 844-1000
 4   Facsimile: (303) 297-3529
 5   Local Counsel
 6   AMY JANE LONGO (Cal. Bar No. 198304)
     longoa@sec.gov
 7   SECURITIES AND EXCHANGE COMMISSION
     444 S. Flower Street, Suite 900
 8   Los Angeles, California 90071
 9   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
10
                                UNITED STATES DISTRICT COURT
11
                              CENTRAL DISTRICT OF CALIFORNIA
12
13
14     SECURITIES AND EXCHANGE                         Case No. 8:21-CV-00403-JVS-ADSx
       COMMISSION,
15
                       Plaintiff,                      COMPLAINT
16
                vs.                                    JURY DEMAND
17
       ANDREW L. FASSARI,
18
19                     Defendant.
20
21         Plaintiff Securities and Exchange Commission (the “SEC”) for its Complaint
22   alleges as follows:
23                                  JURISDICTION AND VENUE
24         1.         The SEC brings this action pursuant to authority conferred on it by Section
25   20(b) of the Securities Act [15 U.S.C. § 77t(b)] and Sections 21(d) and 21(e) of the
26   Exchange Act [15 U.S.C. §§ 78u(d) and 78u(e)] to restrain and enjoin the Defendant
27   Andrew L. Fassari (“Fassari” or “Defendant”) from engaging in the acts, practices, and
28

                                                      1
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 2 of 20 Page ID #:2




 1   courses of business described in this Complaint and acts, practices, and courses of
 2   business of similar purport and object. The SEC seeks permanent injunctions,
 3   disgorgement of ill-gotten gains derived from the conduct alleged in the Complaint plus
 4   prejudgment interest thereon, and civil penalties pursuant to Section 20(d) of the
 5   Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15
 6   U.S.C. §§ 78u(d)(3)].
 7          2.    This Court has jurisdiction over this action pursuant to Sections 20(b),
 8   20(d)(1) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d)(1) and 77v(a)],
 9   Sections 21(d)(1), 21(d)(3)(A), 21(e), and 27(a) of the Exchange Act [15 U.S.C. §§
10   78u(d)(1), 78u(d)(3)(A), 78u(e) and 78aa(a)].
11         3.     Defendant, directly or indirectly, made use of the means or instruments of
12   transportation or communication in interstate commerce, the means or instrumentalities
13   of interstate commerce, or of the mails, in connection with the acts, practices, and
14   courses of business set forth in this Complaint.
15         4.     Venue lies in this Court pursuant to Section 22(a) of the Securities Act [15
16   U.S.C. § 77v(a)] and Section 27(a) of the Exchange Act [15 U.S.C. § 78aa(a)]. Fassari
17   resides in this judicial district, and certain of the acts, practices, transactions, and
18   courses of business alleged in this Complaint occurred within the Central District of
19   California, including executing trades in ARCS and making false statements on social
20   media.
21                                           SUMMARY
22          5.    During December 2020, Fassari published numerous false and misleading
23   posts on social media platforms about Arcis Resources Corporation (“ARCS”), a
24   publicly traded company that has been defunct since at least 2016, while secretly
25   trading the securities of ARCS in violation of the federal securities laws. Fassari
26   purchased tens of millions of shares of ARCS, then deceptively spread false information
27   about the company’s purportedly revived operations and imminent positive
28   announcements on Twitter, among other social media platforms. After the share price

                                                      2
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 3 of 20 Page ID #:3




 1   rose, Fassari secretly sold all of his shares, obtaining ill-gotten gains of over $929,000.
 2         6.      Fassari uses the Twitter “handle” @OCMillionaire. He uses similar
 3   usernames on other social media sites, such as the website www.investorshub.com
 4   (“iHub”) and Instagram. The @OCMillionaire profile joined Twitter in July 2013, lists
 5   “13.1K” followers, includes a picture of a black Ferrari, and states, in part: “Master
 6   short squeeze artist. #Pennystock Wizard.”
 7         7.      Starting on or about December 9, 2020, and continuing through
 8   approximately December 18, 2020, Fassari posted false and misleading statements on
 9   social media about the status and business prospects of the defunct company ARCS,
10   including posting fictitious emails from the purported CEO of ARCS about ARCS’s
11   alleged expansion into multiple states and a purported stock buyback.
12         8.      On December 9, Fassari began purchasing over 41,000,000 shares of
13   ARCS shortly before he began posting information about ARCS on Twitter. Beginning
14   December 9, 2020, ARCS’s price skyrocketed, reaching a closing price of $0.054 on
15   December 14, 2020, an increase of over 4,000 percent from its closing price of $0.0012
16   on December 8, 2020.
17         9.      On December 10, 14, and 16, 2020, Fassari sold all of his shares in ARCS
18   for profits over $929,000, all while continuing to publish false and misleading
19   information about ARCS and about his trading in ARCS.
20         10.     As a result of the conduct alleged in this Complaint, Fassari violated
21   Section 17(a) of the Securities Act of 1933 [15 U.S.C. § 77q(a)] (“Securities Act”),
22   Section 10(b) of the Securities Exchange Act of 1934 [15 U.S.C. § 17j(b)] (“Exchange
23   Act”), and Exchange Act Rule 10b-5 [17 C.F.R. § 240.10b-5]. Unless restrained and
24   enjoined, Fassari will engage in future violations of the federal securities laws.
25                                         DEFENDANT
26         11.     Andrew L. Fassari is 33 years old and resides in Irvine, Orange County,
27   California.
28

                                                    3
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 4 of 20 Page ID #:4




 1                                             FACTS
 2      I.          Arcis Resources Corporation has been Defunct since 2016.
 3            12.     Arcis Resources Corporation (“ARCS”) is a Nevada corporation that
 4   previously used an address in Denver, Colorado, and engaged in the cannabis business.
 5            13.     On January 13, 2015, ARCS filed a Form 15 with the SEC, which
 6   terminated the registration of ARCS’s securities pursuant to Section 12(g) of the
 7   Exchange Act, and also suspended its obligation to file Exchange Act periodic reports
 8   with the SEC. As a result, ARCS has not filed periodic reports with the SEC since at
 9   least January 2015.
10            14.     ARCS has not conducted business since approximately 2016.
11            15.     While in business, ARCS used the website address
12   www.arcisresourcescorp.com. Several years ago, ARCS stopped making payments to
13   maintain the registration of the domain, and the website then became available for
14   anyone in the general public to purchase.
15            16.     At all times relevant to this Complaint, ARCS’s common stock was quoted
16   and traded on OTC Link under the ticker “ARCS” with a “dark or defunct” designation.
17   OTC Link was formally known as “Pink Quote.”
18            17.     OTC Markets Group Inc. (“OTC Markets”) is the parent company of OTC
19   Link. The OTC Markets’ website contains, among other things, information about
20   companies whose stock is quoted on OTC Link.
21            18.     ARCS has not provided disclosure information on the OTC Markets
22   website since at least 2016.
23            19.     ARCS was a defunct company in December 2020 and remains defunct
24   today.
25            20.     On or about December 14, 2020, the most recent Chief Executive Officer
26   of ARCS (the “CEO”) sent an email to OTC Markets and explained: “I have just
27   become aware someone not affiliated with Arcis Resources corporation [sic] is
28   spreading lies about Arcis Resources on Twitter/message boards claiming they have an

                                                     4
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 5 of 20 Page ID #:5




 1   affiliation to the company & spreading false lies. This has been a dormant shell for
 2   several years now & there is nothing is [sic] going on. What can I do to have my name
 3   removed from the OTC Markets? Additionally, what person from the OTC Markets can
 4   I talk to so investors are not harmed any further?”
 5            21.     On or about February 23, 2021, the CEO emailed the staff of the SEC and
 6   explained, in part: “ARCS was a failed project. It has been inactive since approximately
 7   2016. (no updated filings have been done with the OTC markets in years.)” and “The
 8   website: arcisresourcescorp.com (became available years ago due to non payment) As
 9   there was no need for it. At some point last year someone purchased it to spread false
10   rumors about Arcis. In addition, someone also made up a fake Twitter account to make
11   false statements on Twitter.” and “I believe someone named OCmillionaire on [iHub] &
12   Twitter with several thousands followers purchased shares in the open market with
13   several of his associates. He then purchased the domain name/ made up a fake Twitter
14   account in order to sell shares he had purchased at higher price.”
15      II.         Fassari Uses the Handle “@OCMillionaire” on Twitter and “OC
16                  Millionaire” on iHub.
17            22.     On information and belief, Fassari uses the Twitter handle
18   “@OCMillionaire,” and he used the handle during the period relevant to this Complaint.
19            23.     Using the handle @OCMillionaire, Fassari frequently tweets about stocks,
20   including tweeting claims about various business activities by the issuers of stocks, and
21   he did so in December 2020, and continues to do so in January and February of 2021.
22            24.     On or about December 18, 2020, the handle @OCMillionaire tweeted a
23   screenshot of his E*Trade account to support his claim that he “[s]old [shares of Arcis
24   Resources Corporation] for a huge loss. I don’t care what anyone says about me. I back
25   up what I say. I take my losses like a man. ….” (Dec. 18, 2020 at 9:28 PM EST.) This
26   tweet was accompanied by a screenshot of an E*Trade account. That screenshot shows
27   sales of 35,311,809 shares of ARCS.
28            25.     On December 18, 2020, Fassari sold 35,311,809 shares of stock in Arcis

                                                      5
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 6 of 20 Page ID #:6




 1   Resources Corporation from his E*Trade account.
 2         26.     Fassari also uses the name “OCMillionaire” on iHub.
 3         27.     @OCMillionaire’s Twitter profile contains a link to his profile on iHub.
 4   On iHub, Fassari has made over 36,000 posts and is followed by over 3,400 other users.
 5   The picture on his iHub profile is the same black Ferrari as on his Twitter profile.
 6         28.     On or about May 31, 2013, @OCMillionaire posted “FOR THOSE OF
 7   YOU WHO CANT [sic] VIEW MY FB LINK, THIS IS THE EMAIL I GOT[.]” The post
 8   then included a copy of emails sent to and from “‘Andrew Fassari’
 9   <andrewfassari@ymail.com>[.]”
10      III.     In December 2020, Fassari Profitably Traded ARCS Securities.
11         29.     Beginning on December 9, 2020, and ending on December 18, 2020,
12   Fassari purchased and sold shares of ARCS out of a securities brokerage account at
13   E*Trade Securities LLC (the “E*Trade account”).
14         30.     On December 9, Fassari opened his ARCS position and purchased a total
15   of 41,071,413 shares at a gross cost of approximately $90,095.
16         31.     On December 10, Fassari began to sell ARCS shares, eventually closing
17   his position on December 16. On December 10, he sold 25,000 shares for gross
18   proceeds of approximately $475. On December 14, he sold an additional 4,045,939
19   shares for gross proceeds of approximately $194,962. Finally, on December 16, Fassari
20   finished selling his remaining position in ARCS by selling 37,000,474 shares for gross
21   proceeds of approximately $824,351.
22         32.     As a result of these trades, Fassari received net profits of approximately
23   $929,693.
24         33.     On December 17, 2020, Fassari purchased a second position in ARCS
25   shares. In total on December 17, he purchased 35,311,809 shares of ARCS at a gross
26   cost of $586,215. On the following day, Fassari sold all 35,311,809 of these ARCS
27   shares on December 18, for gross proceeds of $149,903.
28         34.     The chart below summarizes Fassari’s December 2020 ARCS trading:

                                                    6
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 7 of 20 Page ID #:7




 1                 DATE            BUY/SELL             QUANTITY           GROSS $
 2                                                                         AMOUNT
 3            Dec. 9, 2020             Buy              41,071,413         ($90,095)
 4            Dec. 10, 2020            Sell               25,000              $475
 5            Dec. 14, 2020            Sell              4,045,939          $194,962
 6            Dec. 16, 2020            Sell             37,000,474          $824,351
 7            Dec. 17, 2020            Buy              35,311,809         ($586,215)
 8            Dec. 18, 2020            Sell             35,311,809          $149,903
 9         35.     From Wednesday, December 9, 2020, through Friday, December 18,
10   2020—the period coinciding with Fassari’s trading and the false social media posts –
11   ARCS’s stock price and volume experienced significant volatility.
12         36.     The chart below reflects publicly available trading dates, opening price,
13   closing price, and volumes in ARCS for the period of Fassari’s trades and tweets
14   regarding ARCS:
15                 DATE          OPEN PRICE         CLOSE PRICE            VOLUME
16            Dec. 8, 2020           $0.0010             $0.0012            78.51 M
17            Dec. 9, 2020           $0.0012             $0.0016            478.92 M
18            Dec. 10, 2020          $0.0189             $0.0084            276.33 M
19            Dec. 11, 2020          $0.0092             $0.0199            323.47 M
20            Dec. 14, 2020          $0.0286             $0.0540            377.34 M
21
              Dec. 15, 2020          $0.0575             $0.0400            140.38 M
22
              Dec. 16, 2020          $0.0235             $0.0187            373.42 M
23
              Dec. 17, 2020          $0.0196             $0.0245            237.84 M
24
              Dec. 18, 2020          $0.0037             $0.0035            440.73 M
25
        IV.      In December 2020, Fassari Made False Statements about ARCS on Social
26
                 Media.
27
           37.     Using the handle @OCMillionaire, on December 9, 2020, Fassari began to
28

                                                    7
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 8 of 20 Page ID #:8




 1   tweet false, positive news about ARCS, referring to it as “$ARCS.”
 2           38.   On the morning of December 9, 2020, Fassari alerted his 12,800 Twitter
 3   followers to his pending announcement with the tweet in “15 min[utes] my new alert
 4   that I am expecting 3000% minimum” will be posted. (Dec. 9, 2020 at 10:46 A.M. EST)
 5           39.   Minutes later Fassari began with the tweet, “OK GUYS! THE NEW ALERT
 6   IS $ARCS!! I will share what i have uncovered the past 24 hours with you all! :smile:
 7   Lets buy! #stocks #alert #pennystocks #ocmillionaire[.]” (Dec. 9, 2020 at 10:57 AM
 8   EST.)
 9           40.   Between December 9 and December 21, 2020, Fassari made approximately
10   120 tweets that referenced “$ARCS.” Several tweets contained false statements about
11   ARCS and about Fassari’s trading in ARCS shares.
12                 A. Fassari Falsely Claimed that ARCS was Expanding its Business.
13           41.   Using the handle @OCMillionaire, Fassari made false statements on
14   Twitter regarding ARCS’s business, claiming that ARCS was expanding its business,
15   including by acquiring significant space and by planning to operate in multiple states.
16   These false statements include:
17                 a. “$ARCS 380,000 indoor cultivation 1 Million+ sq ft processing.
18                    WEEEEEEEEE This CEO has big plans for us. It will move like
19                    $TSNP. I bought more at 0055. […]” (Dec. 9, 2020 at 12:10 PM EST.)
20                 b. “$ARCS is about to set a new standard In the American cannabis
21                    industry. Our mission is to become the most known cannabis company
22                    in the U.S. market. And we will achieve that with the help of some of
23                    the leading forces in the sector. #cannabis #potstocks #pennystocks
24                    #lowfloat” (Dec. 9, 2020 at 12:28 PM EST.)
25                 c. “I have $arcs revenue #s i will be posting tonight for the valuation of
26                    the current grow operations, not only that. .. they are EXPANDING out
27                    of state to OTHER BIGGER operations. THIS WILL RUN LIKE
28                    $TSNP. Make no mistake. Again, read below on emails. 1.4 million sq ft

                                                    8
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 9 of 20 Page ID #:9




 1                  $TLRY $ACB[.]” (Dec. 9, 2020 at 4:57 PM EST.)
 2                          (This tweet included a picture of emails that purported to be to
 3                          and from Arcis Resources Corporation from the email address
 4                          info@arcisresourcescorp.com, one of which also included Raul
 5                          Santos’s name.)
 6               d. “$ARCS is about to set a new standard in the American #cannabis
 7                  industry. ... most known cannabis company in the U.S market.”
 8                  -The most known -Leading forces -500 million share retirement
 9                  380,000 sq ft grow 1 million sq ft facility indoor for processing -More
10                  acreage coming[.]” (Dec. 10, 2020 at 9:17 AM EST.)
11               e. “$arcs news!!! #cannabis #potstocks Dear shareholders, A letter
12                  explaining our multi-state operation will be released. It will explain in
13                  detail our plan of operation and how we are going to become one of the
14                  leading cannabis companies in the states.” (Dec. 10, 2020 at 11:02 AM
15                  EST.)
16               f. “Anyone in $TSNP looking for another crazy run .. $ARCS
17                  -Multi state for #cannabis operations -380,000 sq ft grow - 1 million sq
18                  ft processing center -No RS -QB listing -No debt or note-; -Retirement
19                  of shares -More grow operations to add to its size -Headed to be
20                  biggest US op.” (Dec. 10, 2020 at 11:32 AM EST.)
21               g. “$ARCS facilities the size of Aurora out in California. Aurora's smallest
22                  facility is 800,000 sq ft that pulls in 1oo·s of millions in revenue .... we
23                  have 1.4 million sq ft and EXPANING to other states with MORE
24                  growing operations. $ACB $TLRY $HEXO $APHA $ACAN[.]” (Dec.
25                  14, 2020 at 1:17 PM EST.)
26               h. “$ARCS one laaaaaaassssst time . . MULTI STATE GROWING
27                  OPERATIONS COMING WITH BIG #cannabis #merger 1.4 million sq
28                  ft ALREADY UP AND RUNNING. The next $TLRY $ACB $HEXO

                                                   9
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 10 of 20 Page ID #:10




 1                    $APHA $STZ for .10 cents a share with buyback and OS retirement and
 2                    FULLY FUNDED. #StocksToBuy #stocks #investing
 3                    twitter.com/AngryRed316/st...[sic]” (Dec. 14, 2020 at 1:50 PM EST.)
 4                           (This tweet included a picture of emails that purported to be to
 5                           and from Arcis Resources Corporation from the email address
 6                           info@arcisresourcescorp.com, one of which also included Raul
 7                           Santos’s name.)
 8                 i. “$ARCS for those in the trenches with me remember these key things.
 9                    No rs no dilution share retirement buyback. #merger
10                    #CannabisCommunity 1.4 million sq ft facility with revenues of 450
11                    million in net profits for that scale ... $ACB largest facility is 1.2 milly
12                    $TLRY 800k[.]” (Dec. 15, 2020 at 2:27 PM EST.)
13          42.    Based on these representations about ARCS’s business, reasonable
14    investors would have understood that ARCS was an active business that was expanding.
15          43.    These statements were false and misleading. ARCS was defunct, did not
16    have cultivation or processing space, was not expanding “out of state,” was not
17    involved in a merger (or had any plans for a merger), and was not involved in a
18    buyback or retirement of its securities.
19          44.    These statements regarding ARCS’s business were false and misleading
20    when made, and Fassari knew or was reckless in not knowing, and should have known,
21    that these statements were false and misleading.
22          45.    These statements regarding ARCS’s business were material to ARCS’s
23    investors who were making investment decisions about ARCS. Reasonable investors
24    would want to know the true nature of ARCS’s business, that it was defunct and not
25    expanding.
26
27
28

                                                     10
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 11 of 20 Page ID #:11




 1                 B. Fassari Made False Claims about “Huge” Investors and a Hedge
 2                    Fund.
 3          46.    Using the handle @OCMillionaire, Fassari made false statements on
 4    Twitter about large investors investing in ARCS.
 5          47.    Fassari stated on Twitter that ARCS had “a ton of news coming and backed
 6    by huge investors for its #cannabis operation.” (Dec. 9, 2020 at 1:49 PM EST.)
 7          48.    Fassari further stated, “$ARCS Hedge fund coming in. Watch. 1.4 million
 8    sq ft $TSNP will look like child’s play and that was a BEAST. biggest #mj #cannabis
 9    #merger in the USA no notes no RS no dilution share buyback share retirement idk
10    what else anyone needs to hear $HEXO $ACS $TLRY $APHA $ACAN[.]” (Dec. 11,
11    2020 at 12:14 PM EST.)
12          49.    These statements about investments into ARCS were false and misleading.
13    ARCS was defunct and did not have news coming out and was not backed by huge
14    investors for its cannabis operations.
15          50.    These statements regarding investments into ARCS were false and
16    misleading when made, and Fassari knew or was reckless in not knowing, and should
17    have known, that these statements were false and misleading.
18          51.    These statements regarding investments into ARCS were material to
19    investors. Reasonable investors making investment decisions about ARCS would want
20    to know whether it was planning to announce important news or had significant
21    investors in the business.
22                 C. Fassari Falsely Claimed that He was Communicating with ARCS’s
23                    CEO.
24          52.    Using the handle @OCMillionaire, Fassari also falsely claimed on Twitter
25    to be in direct contact with ARCS’s CEO and to be receiving from the CEO information
26    that ARCS’s business was being revived. These false statements include:
27                 a. “$ARCS i will share what i have uncovered in the last 24 hours with
28                    you! Give me a few moments to load emails from the ceo on the big

                                                  11
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 12 of 20 Page ID #:12




 1                   short squeeze that is coming! I just bought OOSs! WEEEEE[.]” (Dec. 9,
 2                   2020 at 11:04 AM EST.)
 3                b. “$ARCS this is one of the emails i got today when i checked my inbox. I
 4                   have others and i will share with you all and this is prob one of the
 5                   biggest #cannabis #stocks I have seen since the days of $FITX who did
 6                   50,000 sq ft with a 3.5 billion float. We have 20* that. $tsnp $IGPK[.]”
 7                   (Dec. 9, 2020 at 11:23 AM EST)
 8                         (This tweet included a picture of emails that purported to be to
 9                         and from Arcis Resources Corporation from the email address
10                         info@arcisresourcescorp.com, one of which also included Raul
11                         Santos’s name.)
12                c. “.0094 close enough .... Here is the 2nd email i received for this 1.4
13                   million sq ft #cannabis behemoth. Big share reduction
14                   coming.#CannabisCommunity #Cannab1sNews i<cannabisindustry .-
15                   stocks #pennystocks #bullish #stockmarketnews #stockmarket #trading
16                   #stockstowatch #StocksToBuy[.]” (Dec. 9, 2020 at 1:31 PM EST.)
17                         (This tweet included a picture of emails that purported to be to
18                         and from Arcis Resources Corporation from the email address
19                         info@arcisresourcescorp.com, two of which also included Raul
20                         Santos’s name.)
21                d. “$ARCS another email confirmation. See, I got your back ya'll[.]” (Dec.
22                   9, 2020 at 8:59 PM EST.)
23                         (This tweet included a picture of a communication that purported
24                         to be from “Raul Santos” to “Sean Travis” regarding a
25                         shareholder update.)
26                e. “$ARCS here is another email i received. Again, you can all verify it
27                   with CEO:) On top of the current operations they have, they are
28                   EXPANDING out of Colorado for BIGGER GROWS.

                                                  12
     Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 13 of 20 Page ID #:13




 1                   #CannabisCommunity #cannabis #potstocks #stocks $TLRY $HEXO
 2                   $acb[.]” (Dec. 10, 2020 at 9:47 AM EST.)
 3                         (This tweet included a picture of emails that purported to be to
 4                         and from Arcis Resources Corporation from the email address
 5                         info@arcisresourcescorp.com, one of which also included Raul
 6                         Santos’s name.)
 7                f. “Read this gentlemen’s email, then read it again;) $ARCS[.]” (Dec. 10,
 8                   2020 at 3:18 PM EST.)
 9                         (This tweet included a picture of two emails: one from “Justin” to
10                         info@arcisresourcescrop.com, which asked for verification of
11                         statements “going around,” and a second from Arcis Resources
12                         Corporation stating “[y]es, all of the mentioned is part of our
13                         plan.”)
14                g. “$ARCS, after speaking with CEO last night I am adjusting my price
15                   targets significantly. I think we see .10-15 in 1-2 weeks from now but
16                   ultimately over .3 by end of Jan. They have massive scalability and
17                   already have licenses and operations compared to $TLRY $ACS and
18                   $HEXO[.]” (Dec. 10, 2020 at 8:24 AM EST.)
19                h. “Just received an email confirming today's tweets about $ARCS
20                   buyback. They will make an announcement on it next week in the
21                   shareholder letter per their tweet today. Guys, I never ever .... EVER
22                   said something like this .... maybe .. just maybe ... this is a once in a
23                   lifetime stock.” (Dec. 12, 2020 at 12:37 AM EST.)
24                i. “$ARCS buyback email. Confirmed. How much they will buy back we
25                   have yet to be informed but it WILL be addressed in the shareholder
26                   letter. This massive #mj #potstock and #cannabis co will be one for the
27                   ages. 1.4 mill sq ft. no RS, no dilution, double expanding, OS
28                   retirement[.]” (Dec. 13, 2020 at 3:52 PM EST.)

                                                   13
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 14 of 20 Page ID #:14




 1                        (This tweet included a picture of emails that purported to be to
 2                        and from Arcis Resources Corporation from the email address
 3                        info@arcisresourcescorp.com.)
 4               j. "$ARCS i have to say this as i get around 400 messages a day and am
 5                  bewildered some ofyou dent do any DD. Youjust got here and we shot
 6                  up 10,000% in afew days. Ifyou dont like it, sell and move on. You all
 7                  expect 300-500% days. Be realistic. No one who is long expects that.
 8                  Stocks go down, stocks consolidate. But i am sick ofthe complaining
 9                 from some ofyou. 1 cent drop and the sky isfalling. STOP. Move on
10                  then. You didn't do any dd and you blindly purchased something you
11                  didn't even research. IDID.I heard everything i needed tofrom the
12                  CEO himself. Ishared it EVEN THOUGHIDIDNT HAVE TO.I
13                  thought by sharing we can all make money. But instead, you all want
14                  me to tell you when he will release news. Aint gonna happen. 90% that
15                  askjust want to know to sell into news. Iam herefor long term. You do
16                  you[.]"(Dec. 15, 2020 at 5:29 PM EST.)
17               k. "$arcs Got another email: Arcis Resources Corporation
18                  <info@arcisresourcescorp.com> wrote: "Yes, I will talk with our
19                  website developer about some changes."CEO said making changes to
20                  websitefor pictures, letter, and other changes. Be patient."(Dec. 14,
21                  2020 at 2:23 PM EST.)
22         53.   These statements regarding Fassari's purported communications with the
23 CEO were false and misleading. The CEO did not communicate with Fassari, including
24 "@OCMillionaire," in December 2020. The CEO did not use the email address
25   info@arcisresrouces.com in December 2020. The CEO did not send or respond to the
26 emails regarding ARCS having "big investors" behind it, having significant operating
27 space, retiring shares, or otherwise reviving the company.
28         54.   These statements regarding Fassari's purported communications with the

                                                 14
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 15 of 20 Page ID #:15




 1   CEO were false and misleading when made, and Fassari knew or was reckless in not
 2 knowing, and should have known, that these statements were false and misleading.
 3         55.   These statements regarding Fassari's purported communications with the
 4 ~ CEO were material to ARCS's investors who were making investment decisions about
 5   ARCS. The statements indicated that a previously defunct entity was, in fact, engaged
6 in significant operations and business functions, and reasonable investors would want to
 7 ~ know whether ARCS was engaged in business operations.
 8               D.Fassari Made False Statements About His Trading in ARCS
9                   Securities.
10         56.   Using the handle @OCMillionaire, Fassari also made false and misleading
11   statements on Twitter about his own trading in ARCS's securities. On December 10 and
12 14, 2020, he claimed that he was holding onto his shares when, in fact, he was selling
13 on both ofthose days. Fassari stated:
14               a. "$ARCSI will not back down on my price target. I will standfirm like I
15                  did on $TSNP."(Dec. 10, 2020 at 10:23 AM EST.)
16               b. "People act like i was born yesterday. Bashing the heck out ofme
17                  AFTER All THAT DD i did and brought to the table. Sending pm's to
18                  people saying i was selling. Ifanyone believed that lie then shame on
19                  you. The ones accusing others are the ones selling. Cheaters mentality
20                  $arcs[.]"(Dec. 10, 2020 at 1:42 PM EST.)
21               c. "$ARCSAGAINI Will SAYIT. KNOW WHAT YOUOWN. HOLDING
22                  ALL MYSHARES WITH GRIP TIGHT FIST. We are going.85+ I dont
23                  care what the rest ofyou all think or do. God is good. This company is
24                  doing everything the right way."(Dec. 14, 2020 at 12:58 PM EST.)
25               d. "$ARCS so a couple ofthings. There has been more than enough
26                  updatesfrom the company CEO Raul Santos on Friday's tweets and
27                  emails. Remember guys, i told you to be patient. Give him some room to
28                  breathe. He has a lot on his plate. With all the evidence presented, you

                                                 15
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 16 of 20 Page ID #:16




 1                  can effectively make your own choices. Buy Setl Hold. 1 am choosing to
 2                  hold and i hope you go on this ride with me. He is doing US afavor so
 3                  lets do some DD and be grateful. He gave us his word and has worked
 4                  long and hard on this. Go over emails again. See you over .SO soon[.]"
 5                 (Dec. 14, 2020 at 7:57 PM EST.)
 6         57.   On December 15, 2020, Fassari claimed on Twitter that "Today is my last
 7 ~ buy dayfor $ARCS then i will hold allfor the promise land. It has been awesome
 8 getting to know some ofyou. See you .85+ +one day. Oh, and Iam about 99.S% sure i
 9 found the #cannabis company merger..and ITS HUGE Won't have any issues running
10 past my targets[.]"(Dec. 15 at 9:29 AM EST.)
11         58.   These statements regarding Fassari's trading were false because on
12 December 10 and 14, Fassari was selling his ARCS holdings(not holding his position).
13 Fassari did not purchase shares on December 15 and, in fact, had not purchased shares
14 since December 9. He sold shares on December 10, 14, and 16.
15         59.   These statements regarding Fassari's trading were false and misleading
16 when made, and Fassari knew or was reckless in not knowing, and should have known,
17 that these statements were false and misleading.
18         60.   These statements regarding Fassari's trading were material to ARCS's
19 investors who were making investment decisions about ARCS. Reasonable investors
20 would want to know that a person who claimed to have important information about
21   ARCS —directly from the CEO —was selling his position.
22        61.    On or about December 18, 2020, Fassari tweeted a screenshot of his
23 E*Trade account to support his claim that he "[sJold[shares ofArcis Resources
24 Corporation)for a huge loss. I don't care what anyone says about me. I back up whatI
25 say. Itake my losses like a man. ...."(Dec. 18 at 9:28 PM EST.)This tweet was
26 accompanied by a screenshot of an E*Trade account.
27        62.    This statement was misleading. While Fassari chose to re-purchase his
28   position on December 17, and then he sold for a loss on December 18, he had

                                                16
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 17 of 20 Page ID #:17




 1   previously made.over $929,000 on sales of ARCS shares that he made between
 2 December 10 and December 16.
 3         63.    This statement was misleading when made, and Fassari knew or was
 4 ~ reckless in not knowing, and should have known,that the statement was misleading.
 5         64.    Statements regarding Fassari's trading were material to ARCS's investors
 6 who were making investment decisions about ARCS. Reasonable investors would want
 7 to know that a person who claimed to have important information about ARCS —
 8 directly from the CEO —had actually made significant profits prior to re-purchasing and
 9 re-selling his position.
10      V.     Fassari's False and Misleading Statements Were Made "In the Offeror
11             Sale" and "In Connection with the Purchase or Sale" of Securities.
12         65.    The misstatements alleged herein were made by Fassari to induce investors
13 to buy ARCS securities.
14         66.    Fassari made material misstatements in the offer or sale of securities as
15   defined in Section 2(a)(1) ofthe Securities Act and in connection with the purchase or
16 sale of securities as defined in Section 3(a)(10) ofthe Exchange Act[15 U.S.C. §§
17 77b(a)(1) and 78c(a)(10)].
18      VI.    Fassari Obtained Ill-Gotten Gains as a Result of his Fraudulent Conduct.
19         67.    Fassari obtained trading profits of approximately $929,693 by means of his
20 trading ARCS's securities while making false and misleading statements about ARCS.
21                                   CLAIMS FOR RELIEF
22                                        FIRST CLAIM
23                            Fraud in the Offeror Sale of Securities
24            Violations of Section 17(a)of the Securities Act [15 U.S.C.§ 77q(a)]
25         68.    The SEC re-alleges and incorporates by reference paragraphs 1 through 67,
26 as though fully set forth herein.
27         69.    Defendant has, by engaging in the conduct set forth above, directly or
28 indirectly, in the offer or sale of securities, by use of means or instrumentalities of

                                                   17
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 18 of 20 Page ID #:18




 1   interstate commerce or ofthe mails, with the requisite state of mind: (a)employed
 2 devices, schemes or artifices to defraud;(b)obtained money or property by means of
 3   untrue statements of material fact or omissions to state material facts necessary in order
 4 ~ to make the statements made, in light ofthe circumstances under which they were
 5 ~ made, not misleading; and/or(c)engaged in transactions, practices, or courses of
 6 ~ business which operated or would operate as a fraud or deceit upon purchasers of
 7 securities.
 8         70.    By reason ofthe foregoing, Defendant violated, and, unless restrained and
 9 enjoined, will continue to violate, Section 17(a) ofthe Securities Act.
10                                       SECOND CLAIM
11                         Fraud in the Purchase or Sale of Securities
12     Violations of Section 10(b) of the Exchange Act and Rule lOb-5 Thereunder [15
13                         U.S.C.§ 78j(6) and 17 C.F.R.§ 240.1Ob-5]
14         71.    The SEC re-alleges and incorporates by reference paragraphs 1 through 67,
15   as though fully set forth herein.
16         72.    Defendant has, by engaging in the conduct set forth above, directly or
17 indirectly, by use of means or instrumentalities of interstate commerce, or ofthe mails,
18 or of a facility of a national security exchange, with scienter:(a)employed devices,
19 schemes or artifices to defraud;(b) made untrue statements of material fact or omitted
20 to state material facts necessary in order to make the statements made, in light ofthe
21   circumstances under which they were made, not misleading; and/or(c)engaged in acts,
22 practices or courses of business which operated or would operate as a fraud or deceit
23 upon other persons, in connection with the purchase or sale of securities.
24         73.    By reason ofthe foregoing, Defendant violated, and, unless restrained and
25   enjoined, will continue to violate, Section 10(b)ofthe Exchange Act and Rule l Ob-5(b)
26 thereunder.
27                                   RELIEF REQUESTED
28         WHEREFORE,the SEC respectfully requests that this Court:

                                                   18
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 19 of 20 Page ID #:19




 1                                              I.
 2         Find that the Defendant committed the violations alleged in this Complaint;
 3                                             II.
 4         Enter an injunction, in a form consistent with Rule 65 ofthe Federal Rules of
 5 Civil Procedure, freezing assets, permitting alternative means of service, requiring an
 6 accounting, permitting expedited discovery, prohibiting destruction of documents, and
 7 an order to show cause why the asset freeze regarding should not continue until this
 8 matter is determined on the merits.
 9                                             III.
10         Enter an injunction, in a form consistent with Rule 65 ofthe Federal Rules of
11   Civil Procedure, permanently restraining and enjoining Defendant and his agents,
12 servants, employees, attorneys, and accountants, and those persons in active concert or
13 participation with him, who receive actual notice ofthe Final Judgment by personal
14 service or otherwise, and each ofthem,from engaging in transactions, acts, practices,
15 and courses of business described herein, and from engaging in conduct of similar
16 purport and object in violation of Section 17(a) of Securities Act[15 U.S.C. § 77q(a)],
17 Section 10(b)ofthe Exchange Act[15 U.S.C. § 78j(b)], and Exchange Act Rule lOb-5
18 [17 C.F.R. § 240.1Ob-5] thereunder;
19                                             IV.
20         Order Defendant to disgorge ill-gotten gains received during the period of
21   violative conduct and pay prejudgment interest on such ill-gotten gains;
22
23         Order Defendant to pay civil money penalties pursuant to Section 20(d) ofthe
24 Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) ofthe Exchange Act[15
25 U.S.C. § 78u(d)(3)];
26                                             VI.
27         Grant such further relief as this Court may deem just and proper.
28

                                                 19
 Case 8:21-cv-00403-JVS-ADS Document 1 Filed 03/02/21 Page 20 of 20 Page ID #:20




 1                                   JURY DEMAND
 2       The SEC demands a trial by jury on all claims so triable.
 3
 4
 5 Dated: March 1, 2021.         Respectfully submitted,
 6
 7                              /s/Amy Jane Longo
                                Amy Jane Longo(Cal. Bar No. 198304), Local Counsel
 8                              Leslie J. Hughes(pro hac vice application pending)
 9                              Attorneysfor Plaintiff
                                Securities and Exchange Commission
10
11
12
13
14 I~
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               20
